Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hean Koon 2/17/2021.
The application has been amended as follows: 
1. (Currently Amended) A system comprising:
a server that executes a ledger in a blockchain network, the server comprising at least one processor programmed to: 
receive, from a buyer bank, an authorization to make a payment from the buyer bank to a seller bank, the authorization comprising a data block having a first header representing an invoice digitally signed by the seller bank based on a digital seller identity to indicate a source of the invoice and a second header digitally signed by the buyer bank based on a buyer digital identity to indicate acknowledgement of the invoice; 
transmit a command that triggers a payment sequence to effect payment from the buyer bank to the seller bank, in response to receipt of the authorization of the payment; 
receive, from the seller bank, a request for an identity of the buyer bank;
generate the invoice for the payment, wherein data in the invoice used to identify a buyer is configured to be mapped to a unique identifier of the buyer and data in the invoice used to identify a seller is configured to be mapped to a unique identifier of the seller, wherein the buyer provides the payment and the seller receives the payment; and
respond to the seller bank with the identity of the buyer bank and the generated invoice; 
generate a header that indicates a progress of the payment sequence;
digitally sign the header based on a ledger identifier;
append the digitally signed header to the data block;
update the ledger based on the data block appended with the digitally signed header that indicates the progress of the payment sequence; and
communicate with a financial network switch during the payment sequence to effect payment from the buyer bank to the seller bank.
2. (Previously Presented) The system of claim 1, wherein the processor is further programmed to, when being updated on the progress of the payment sequence:
receive a notification of the payment having been initiated from the buyer bank;
indicate that the payment is initiated;
receive a notification of a completion of the payment from the buyer bank to the seller bank; and
indicate that the payment is completed.
3. (Previously Presented) The system of claim 1, wherein the payment is in respect of a transaction and wherein the processor is further programmed to maintain a separate entry for each of a plurality of the transactions.
4. (Previously Presented) The system of claim 1, wherein the processor is further programmed to:

5. (Previously Presented) The system of claim 4, wherein the processor is further programmed to update the buyer bank account and the seller bank account simultaneously when updating the progress of the payment sequence between the buyer bank and the seller bank.
6. (Previously Presented) The system of claim 1, wherein the processor is further programmed to, before receiving the authorization of the payment:
receive, from the seller bank, a request for an identity of the buyer bank;
generate the invoice for the payment; and
respond to the seller bank with the identity of the buyer bank and the generated invoice.
7. (Previously Presented) The system of claim 6, wherein the processor is further programmed to:
map data in the invoice used to identify a buyer to a unique identifier of the buyer; and
map data in the invoice used to identify a seller to a unique identifier of the seller,
wherein the buyer provides the payment and the seller receives the payment.
8. (Previously Presented) The system of claim 1, wherein the processor is further programmed to:
communicate with a financial network switch during the payment sequence to effect payment from the buyer bank to the seller bank.
9. (Currently Amended) A computer-implemented method for hosting a ledger, the method comprising:
receiving, by a processor of a server, from a buyer bank, an authorization to make a payment from the buyer bank to a seller bank, the authorization comprising a data block having a first header representing an invoice digitally signed by the seller bank based on a digital seller identity to indicate a 
receiving, from the seller bank, a request for an identity of the buyer bank;
generating the invoice for the payment, wherein data in the invoice used to identify a buyer is configured to be mapped to a unique identifier of the buyer and data in the invoice used to identify a seller is configured to be mapped to a unique identifier of the seller, wherein the buyer provides the payment and the seller receives the payment; and
responding to the seller bank with the identity of the buyer bank and the generated invoice; 
transmitting, by the processor, a command that triggers a payment sequence to effect payment from the buyer bank to the seller bank, in response to receipt of the authorization of the payment; 
generating, by the processor, a header that indicates a progress of the payment sequence;
digitally signing, by the processor, the header based on a ledger identifier;
appending, by the processor, the digitally signed header to the data block; 
updating, by the processor, the ledger based on the data block appended with the digitally signed header that indicates the progress of the payment sequence; and
communicating with a financial network switch during the payment sequence to effect payment from the buyer bank to the seller bank. 
10. (Original) The method of claim 9, the method further comprising:
receiving a notification of the payment having been initiated from the buyer bank;
indicating that the payment is initiated;
receiving a notification of a completion of the payment from the buyer bank to the seller bank; and
indicating that the payment is completed.

12. (Original) The method of claim 9, the method further comprising:
maintaining a separate account for each of the buyer bank and the seller bank, wherein the buyer bank account is accessible by the buyer bank and the seller bank account is accessible by the seller bank.
13. (Original) The method of claim 12, wherein the ledger is further configured to update the buyer bank account and the seller bank account simultaneously when updating the progress of the payment sequence between the buyer bank and the seller bank.
14-20 (Cancel).

Reasons for Allowance
The closest prior art of record is Yang et al. (US Publication Number: 2015/0287026 A1).  Yang et al. teaches providing virtual currency wallet services, and in particular to providing security mechanisms to protect cryptocurrency exchanges.
Regarding claim 1, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of receive, from a buyer bank, an authorization to make a payment from the buyer bank to a seller bank, the authorization comprising a data block having a first header representing an invoice digitally signed by the seller bank based on a digital seller identity to indicate a source of the invoice and a second header digitally signed by the buyer bank based on a buyer digital identity to indicate acknowledgement of the invoice;  transmit a command that triggers a payment sequence to effect payment from the buyer bank to the seller bank, in response to receipt of the authorization of the payment;  receive, from the seller bank, a request for an identity of the buyer bank;  generate the invoice for the payment, wherein data in the invoice used to identify a 
Regarding claim 9, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of receiving, by a processor of a server, from a buyer bank, an authorization to make a payment from the buyer bank to a seller bank, the authorization comprising a data block having a first header representing an invoice digitally signed by the seller bank based on a digital seller identity to indicate a source of the invoice and a second header digitally signed by the buyer bank based on a buyer digital identity to indicate acknowledgement of the invoice;  receiving, from the seller bank, a request for an identity of the buyer bank;  generating the invoice for the payment, wherein data in the invoice used to identify a buyer is configured to be mapped to a unique identifier of the buyer and data in the invoice used to identify a seller is configured to be mapped to a unique identifier of the seller, wherein the buyer provides the payment and the seller receives the payment; and responding to the seller bank with the identity of the buyer bank and the generated invoice;  transmitting, by the processor, a command that triggers a payment sequence to effect payment from the buyer bank to the seller bank, in response to receipt of the authorization of the payment;  generating, by the processor, a header that indicates a progress of the payment sequence;
digitally signing, by the processor, the header based on a ledger identifier; appending, by the processor, the digitally signed header to the data block;   updating, by the processor, the ledger based on the data 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697